 
 
IV 
111th CONGRESS
2d Session
H. RES. 1175 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2010 
Mr. Broun of Georgia (for himself, Mr. Rohrabacher, Ms. Foxx, Mr. Bartlett, Mr. Miller of Florida, Mr. Kline of Minnesota, Mr. Harper, Mr. Smith of Texas, Mr. Wilson of South Carolina, Mr. King of Iowa, Mr. Boozman, Mr. Lamborn, Mr. Gohmert, Mr. Franks of Arizona, Mrs. Bachmann, and Mr. Conaway) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Expressing support for designation of the first weekend of May as Ten Commandments Weekend to recognize the significant contributions the Ten Commandments have made to shaping Western civilization and the vital role they played in the development of the institutions and national character of the United States. 
 
 
Whereas from the earliest days of the United States, the Ten Commandments have been part of the Nation’s basic cultural fabric; 
Whereas the sixth President of the United States, John Quincy Adams, declared the Ten Commandments to be laws essential to the existence of men in society, and most of which have been enacted by every nation, which ever professed any code of laws; 
Whereas the Ten Commandments are a widely respected code of personal conduct and a declaration of fundamental principles for a fair and just society that transcend the diversity of cultural expression and faith in the United States; 
Whereas a marble relief of Moses, the bearer of the Ten Commandments, is prominently displayed over the gallery doors of the chamber of the House of Representatives, in the United States Capitol; 
Whereas images of the Ten Commandments are prominently displayed in many Federal buildings, such as the United States Supreme Court, National Archives, and Library of Congress; and 
Whereas in addition to being understood as an elemental source for United States law, the Ten Commandments have become a recognized symbol of law in the Nation's culture: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the designation of Ten Commandments Weekend; 
(2)celebrates the significant role the Ten Commandments have played in the development of significant public and private institutions of the United States; and 
(3)encourages citizens of all faiths and religious persuasions to reflect on the important impact that the Ten Commandments have had on the people and national character of the United States. 
 
